Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 1 of 6
        Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 2 of 6
t   .




                                                   AGREEMENT

         You have requested that the entity signing below (the "Company") engage yon (as an employee
         or an independent contractor, Volunteer, or otherwise) to perform services, or an independent
         contractor that employs you has requested to be engaged by Company to perform services and
         yoy desire in yoyr cap$cjjy qs w employee of sjjclj jpdepepde# cofftmcfar to perform all or a
         part of such services. You have made the promises and agreements set forth below in order to
         induce the Company to accept your or your employer's, as applicable, offer of engagement and
         to permit you, in the applicable capacity, to perform all or a portion of the subject services.
         Those promises and' agreements are part of what the Company is receiving in exchange for
         agreeing to engage you or your employer, and to permit you to perform all or a portion of the
         subject services, and the Company is relying on your fulfillment of these promises and
         agreements.


         Any initially capitalized terms that are not defined when used in this agreement are defined in
         paragraph 6 below.


                1.       No Disclosure of Confidentiai Information. During fire term of your service and
         at all times thereafter you hereby promise and agree:


                     a. not to disclose, disseminate or publish, or cause to be disclosed, .disseminated or
        published, any Confidential Information;

                  b. not to assist others in obtaining, disclosing, disseminating, or publishing
        Confidential Information;

                  c. not to use any Confidential Information in any way detrimental to the Company,
        Mr. Tramp, any Family Member, any Tramp Company or any Family Member Company;


                    d. not to save, store or memorialize any Confidential Information (including, without
        limitation, incorporating it into any storage device, server, Internet ate or retrieval system,
        whether electronic, cloud based, mechanical or otherwise) except as may be expressly required
        in connection with the performance Of services to the Company;

                     e. to (i) provide the Company with written notice of any legal obligation to disclose
        any Confidential Mormation as soon as you become aware of such obligation, (ii) not make any
        disclosure notwithstanding such obligation until the Company (or the appropriate Trump Person)
        has had a reasonable opportunity to seek an appropriate protective order or similar relief (iii)
        fully cooperate and join with the Company (and the appropriate Trump Person) in any request
        for a protective order or similar relief (iv) exercise all reasonable efforts to obtain reliable
        assurance that confidential treatment will be accorded such Confidential Information in the event
        no such protective order or similar relief is obtained, whether because it has been denied or
        because the Company (or the appropriate Tramp Person) has elected not to seek if and (iv) under
        all circumstances, not furnish any greater portion of the Confidential Information than you are
        advised by counsel is absolutely legally required to be disclosed by you or furnish any



        1 J Page
      Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 3 of 6




             f.   promptly upon the request, whenever made, of the Company, (i) return to the
Company all Confidential Information furnished to you, together with all copies, abstracts, notes,
reports, or other materials furnished to, or otherwise obtained by, you or prepared by you or on
your behalf, without retaining copies, extracts or other reproductions, whether physical,
electronic, cloud based or otherwise, in whole or in part, (ii) destroy all documents, memoranda,
notes or other writings prepared by you or anyone on your behalf that are based upon the
Confidential Information, and (iii) acknowledge such destruction in writing to Company.

The foregoing provisions each apply to Confidential Information and disclosure, dissemination,
publication, use and effort to help others obtain, saving, storing and memorializing of
Confidential Information, as applicable, (i) by any means of expression, including but not limited
to verbal, written, or visual, (ii) whether or not preserved in any medium now known or hereafter
discovered or invented, including but not limited to audio recording of any type, written text,
drawing, photograph, film, video, or electronic device, (iii) in any manner or form, including but
not limited to any book, article, memoir, diary, letter, essay, speech, interview, panel or
roundtabfe discussion, image, drawing, cartoon, radio broadcast, television broadcast, video,
movie, theatrical production, Internet website, e-mail, Twitter tweet, Facebook page, or
otherwise, even if fictionalized, (iv) in any language, or (v) m any country or other jurisdiction
(collectively, the "Restricted Means and Contexts").


       2.     No Disparagement. During the term of your service and at all times thereafter
you hereby promise and agree not to demean or disparage publicly the Company, Mr. Trump,
any Trump Company, any Family Member, or any Family Member Company or any asset any of
the foregoing own, or product or service any of the foregoing offer, in each case by or in any of
the Restricted Means and Contexts and to prevent your en\ployees from doing so.


        3.        No Competitive Services. Until the Non-Compete Cutoff Date you promise and
agree not to assist or counsel, directly or indirectly, for compensation or as a volunteer, any
person that is a candidate or exploring candidacy for federal or state office other than Mr. Trump
and to prevent your employees from doing so.

       4.         No Competitive Solicitation. Until the NonrSoIicitation Cutoff Date you promise
and agree not to hire or solicit for hiring, or assist any other person, entity or organization to hire
or solicit for hiring, any person that is an independent contractor of, employee of an independent
contractor of, or employee of Company or any other Trump Person and who at any time provides
services for the project or objective for which you or your employer, as applicable, are being
engaged.

         5.    No Competitive inteflectual.Property Claims. During the term of your service and
at all times thereafter you promise and agree never to assert any rights to any intellectual
property that (a) includes the name "Trump," (b) is owned by or associated with the Company,
Mr. Trump, any Trump Company, any Family Member or any Family Member Company, for
example, without limitation, any name, likeness, voice, or image of Mr. Trump or any Family
Member, or any logo, motto or phrase created, developed or commonly associated with any of
them, or (c) is developed in connection with the project or objective for which your services are


2| Page
       Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 4 of 6




being engaged (all of which will be deemed a "work made for hire" or will be assigned by you to
us).


         6.         Definitions. As used in this agreement, the following definitions apply:

          a. "Confidential Information" means all information (whether or not embodied in
any media) of a private, proprietary or confidential nature or that Mr. Trump insists remain
private or confidential, including, but not limited to, any information with respect to the personal
life, political affairs, and/or business affairs of Mr. Trump or of any Family Member, including
but not limited to, the assets, investments, revenue, expenses, taxes, financial statements, actual
or prospective business ventures, contracts, alliances, affiliations, relationships, affiliated entities,
bids, letters of intent, term sheets, decisions, strategies, techniques, methods, projections,
forecasts, customers, clients, contacts, customer lists, contact lists, schedules, appointments,
meetings, conversations, notes, and other communications of Mr. Trump, any Family Member,
any Trump Company or any Family Member Company.

              b.   "Family Member" means any member of Mr. Trump's family, including, but not
limited to, Mr. Trump's spouse, each of Mr. Trump's: children and grandchildren and their
respective spouses, including but not limited to Donald J. Trump Jr., Eric F. Trump and Ivanka
M. Trump, Tiffany Trump, and Barron Trump, and their respective spouses, children and
grandchildren, if any, and Mr. Trump's siblings and their respective spouses and children, if any.


              c.   "Family Member Company" means any entity, partnership, trust or organization
that, in whole or in part, was created by or for the benefit of any Family Member or is controlled
or owned by any Family Member.


              d.   "Non-Compete Cut Off Date" means the date the current U.S presidential
election cycle is over or, if earlier, the date Mr. Trump announces that he will not run or will no
longer run for the Presidency of the United States of America in the current U.S. presidential
election cycle.

              e.   "Non-Solicitation Cutoff Date" means the Non-Compete Cut Off Date.


           f. 'Trump Company" means any entity, partnership, trust or organization that, in
whole or in part, was created by or for the benefit of Mr. Trump or is controlled or owned by Mr.
Trump.


              g. "Trump Person" means each of Mr. Trump, each Family Member, each Trump
Company (including but not limited to the Company) and each Family Member Company.

         7.        Remedies for. Breach of this Agreement.

              a.   Consent to Injunction. A breach of any of your promises or agreements under this
agreement will cause the Company, Mr. Trump and each other Trump Person irreparable harm.
Accordingly, to the extent permitted by law, and without waiving any other rights or remedies
against you at law or in equity, you hereby consent to the entry of any order, without prior notice


3 | P a g e
       Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 5 of 6




to you, temporarily or permanently enjoining you from violating any of the terms, covenants,
agreements or provisions of this agreement on your part to be performed or observed. Such
consent is intended to apply to an injunction of any breach or threatened breach.


              b.   Agreement to Indemnify. You hereby agree to indemnify, defend (with counsel
acceptable to the Trump Person you are defending) and hold harmless each Trump Person from
and against any claim, demand, suit, proceeding, damages, cost, loss or expense of any kind or
nature, including hut not limited to reasonable attorneys1 fees and disbursements, incurred by
any Trump Person as a consequence of your breach of any of your promises or agreements in
this agreement.


              c.   Damages and Other Remedies.       Notwithstanding anything to the contrary, each
Trump Person will be entitled to all remedies available at law and equity, including but not
limited to monetaiy damages, in the event of your breach of this agreement. Nothing contained
in this agreement will constitute a waiver of any Trump Person's remedies at law or in equity, all
of which are expressly reserved.


          d. Third Party Beneficiaries.    Mr. Trump and each Family Member, Trump
Company and Family Member Company is an intended third party beneficiary of this agreement.
Without limiting the preceding sentence, Mr. Trump, each Family Member, Trump Company
and Family Member Company, in addition to the Company, will be entitled to the benefit of this
agreement and to enforce this agreement.

        8.         Resolution of Disputes,


              a.   Governing Law: Jurisdiction and Venue. This Agreement is deemed to have been
made in the State of New York, and any and all performance hereunder, breach hereof, or claims
with respect to the enforceability of this agreement must be interpreted and construed pursuant to
the laws of the State of New York without regard to conflict of laws or rules applied in the State
of New York. You hereby consent to exclusive personal jurisdiction and venue in the State of
New York with respect to any action or proceeding brought with respect to this agreement

              b.   Arbitration.   Without limiting the Company's or any other Trump Person's right
to commence a lawsuit in a court of competent jurisdiction in the State of New York, any dispute
arising under or relating to this agreement may, at the sole discretion of each Trump Person, be
submitted to binding arbitration in the State of New York pursuant to the rules for commercial
arbitrations of the American Arbitration Association, and you hereby agree to and will not
contest such submissions. Judgment upon the award rendered by mi arbitrator may be entered in
any court having jurisdiction.

           c. Prevailing Party Fees. Any court judgment or arbitration award shall include an
award of reasonable legal fees and costs to the prevailing party.

          d. Interpretation and Representation by Counsel. This agreement has been drafted
on behalf of the undersigned only as a convenience and may not, by reason of such action, be
construed against the undersigned. Each of the parties (i) has had the opportunity to be and/or


4 | P a g e
       Case 1:19-cv-00345-CKK Document 8-2 Filed 04/25/19 Page 6 of 6




has elected not to be, represented by counsel, (ii) has reviewed each of the provisions in this
agreement carefully and (iii) has negotiated or has had full opportunity to negotiate the terms of
this agreement, specifically including, but not limited to Paragraph 7 hereof. You waive any
claims that may be available at law or in equity to the effect that you did not have the
opportunity to so consult with counsel.


              e.   No Waiver. Neither the failure or delay to exercise one or more rights under this
agreement nor the partial exercise of any such right, will be deemed a renunciation or waiver of
such rights or any part thereof or affect, in any way, this agreement or any part hereof or the right
to exercise or further exercise any right .under this agreement or at law or in equity.


        9.     Miscellaneous. Modifications. No change or waiver of the terms, covenants and
provisions of this agreement will be valid unless made in writing and signed by the undersigned.
Relationship. Nothing herein contained is intended to, nor shall it be construed as, reflecting
any employer-employee or independent contractor relationship between you and the undersigned
or any other individual or entity. Counterparts. This agreement may be executed in any number
of counterparts, all of which taken together will; constitute one and' same instrument. Delivery of
an executed signature page of this this agreement by facsimile transmission or .pdf, .jpeg, .TIFF,
or other electronic format or electronic mail attachment will be effective as delivery of an
original executed counterparty hereof.

       10.   Survival. This agreement will survive the expiration, cancellation or termination
of any employment or independent contractor relationship that you may have with the Company
or wife any individual, entity, partnership, trust or organization feat fee Company has engaged.


                                                Donald J. Trump for President

                                                                4

                                                     I              _
                                                     e: Cassidy Dumbauld
                                                Title;

CLIFTON DAVID SIMS ACKNOWLEDGES THAT HE HAS READ AND
UNDERSTOOD THIS AGREEMENT, AND AGREES TO COMPLY WITH THE
FOREGOING WHICH CREATES A VALID AND BINDING LEGAL OBLIGATION ON
HIM.



Clifton David Sii


Signature:.                 (a
Name: Clifton David Sims
Address: 1201 Boundary St. Birmingham, AL 35242




5 | P a g e
